




Exhibit 10-p-2
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is dated February 6, 2014 by and
between Rockwell Collins, Inc., a Delaware corporation (the “Company”), and Gary
R. Chadick (“Mr. Chadick”).
WHEREAS, Mr. Chadick has advised the Company of his desire to cease his
employment with the Company effective as of February 7, 2014 (the “Effective
Date”); and
WHEREAS, the Company desires to retain his services as a consultant on the terms
and conditions set forth herein;
NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
ARTICLE I
OFFICER & DIRECTOR POSITIONS
Section 1.01Resignation. Effective as of the Effective Date, Mr. Chadick shall
resign from all remaining positions that he holds with the Company and from all
officer, director and other positions that he holds with any of the Company’s
affiliates. Mr. Chadick agrees to execute such documents and take such actions
as may be necessary or desirable to further effectuate the foregoing.
ARTICLE I

ARTICLE II
CONSULTING SERVICES
Section 2.01Term. For the three-month period commencing on February 10, 2014
(the “Term”), Mr. Chadick shall serve as a consultant to the Company. The Term
may be extended by an instrument in writing signed by both parties. Mr. Chadick
can shorten the Term with advance written notice if he secures alternative
employment that conflicts with his ability to provide services hereunder, in
which case he shall be compensated for the pro rata portion of such month then
in progress.


Section 2.02Scope of Services and Duties. During the Term, Mr. Chadick agrees to
make himself available to facilitate an orderly transition of his prior
responsibilities to the Company’s new General Counsel and Secretary. Such
services shall be performed on mutually agreed upon dates and times, shall not
be unduly burdensome or unreasonable and shall not unreasonably interfere with
Mr. Chadick’s other activities. Mr. Chadick is not required to travel to provide
these services.


Section 2.03Independent Contractor Status. During the Term, it is the intention
of the parties to establish an independent contractor relationship and not an
employer-employee relationship, partnership, or joint venture. Accordingly, Mr.
Chadick shall not be deemed employed by the Company for purposes of any federal
or state withholding taxes, and the Company shall not be responsible for or
required to withhold any such taxes for or on behalf of Mr. Chadick relating to
payments made hereunder. Unless otherwise specifically agreed upon in writing,
Mr. Chadick shall not have any authority after the Effective Date to act as the
Company’s agent for any purposes, and shall not have the authority to bind the
Company or to otherwise incur any liability or obligation in the name or on
behalf of the Company.




--------------------------------------------------------------------------------




ARTICLE III
COMPENSATION, BENEFITS AND IDEMNIFICATION
Section 3.01Compensation and Benefits. During the Term, Mr. Chadick shall be (i)
paid $20,000 per month in arrears by electronic funds transfer to his personal
bank account on March 10, 2014, April 10, 2014 and May 9, 2014, respectively,
(ii) entitled to receive prompt reimbursement for all reasonable and necessary
expenses incurred by him in performing his consulting services, which shall be
reimbursed in accordance with the Company’s policies and procedures for third
party business expenses and (iii) provided with administrative support
reasonably required to fulfill his duties hereunder (such support shall be
provided remotely by the Company’s existing administrative assistants).


Section 3.01Indemnification. To the maximum extent provided by law, the Company
shall indemnify and hold Mr. Chadick harmless from all claims, actions, damages
or losses relating in any way to his provision of services hereunder. The
benefits provided in this Section 3.02 are in addition to any rights to
indemnification and defense, including any right to advancement of legal fees
and expenses, as are provided to Mr. Chadick pursuant to the Company’s Restated
Certificate of Incorporation and By-Laws, and under Delaware General Corporation
Law.


ARTICLE IV
COMPANY POLICIES
Section 4.01Compliance with Company Policies. While providing services
hereunder, Mr. Chadick will continue to comply with:


a.the Company’s Standards of Business Conduct; and


b.the legal restrictions on trading in the Company’s securities while in
possession of material non-public information.


ARTICLE V
MISCELLANEOUS
Section 5.01Date of Separation from Service. The parties agree that the services
to be provided pursuant to this Agreement are distinct from the services Mr.
Chadick provided as an employee of the Company prior to the Effective Date.
Nevertheless, the parties agree that the level of services expected to be
provided by Mr. Chadick during the Term shall not exceed the level of services
permitted under Treasury Regulations § 1.409A-1(h)(1)(i) under which Mr. Chadick
is presumed to have had a “Separation from Service” and shall not affect the
date of his “Separation from Service” from the Company, as such term is defined
in Section 409A of the Internal Revenue Code of 1986, as amended and any
regulations and other guidance promulgated thereunder (“Section 409A”). The
Effective Date shall be Mr. Chadick’s date of Separation from Service from the
Company.


Section 5.02Termination of Change of Control Agreement. On the Effective Date,
the Change of Control Agreement between Mr. Chadick and the Company dated as of
June 30, 2009, shall terminate, and all rights of Mr. Chadick thereunder shall
be extinguished.


Section 5.03Binding Effect; Successors.


a.This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns, but the Company may assign this Agreement
only: (i) to one of its affiliates, provided the Company guarantees such
affiliate’s performance of its obligations under this Agreement; or (ii)
pursuant to a merger or consolidation in which the Company is not the continuing




--------------------------------------------------------------------------------




entity, or the sale or liquidation of all or substantially all of the assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company; and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.


b.This Agreement is personal to Mr. Chadick and shall not be assignable by him
without the consent of the Company (there being no obligation to give such
consent) other than such rights or benefits as are transferred by will, the laws
of descent and distribution, or succession.


Section 5.04Notices. All notices hereunder must be in writing and shall be
deemed to have given upon receipt of delivery by: (a) hand (against a receipt
therefor); (b) certified or registered mail, postage prepaid, return receipt
requested; (c) a nationally-recognized overnight courier service (against a
receipt therefor); or (d) e-mail or facsimile transmission with confirmation of
receipt. All such notices must be addressed as follows:


If to the Company, to:
Rockwell Collins, Inc.
400 Collins Road NE
Cedar Rapids, IA 52498
Attention: Robert J. Perna, Senior Vice President, General Counsel and Secretary
Fax: (319) 295-3599
E-mail: rjperna@rockwellcollins.com


If to Mr. Chadick, to:
At Mr. Chadick’s address on file with the Company or such other address as to
which any party hereto may have notified the other in writing.
Section 5.05Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.


Section 5.06Amendment, Waiver. No provision of this Agreement may be modified,
amended, or waived except by an instrument in writing signed by both parties.


Section 5.07Waiver of Breach. The waiver or ratification by either party of a
breach of this Agreement shall not be construed as a waiver or ratification of
any subsequent breach by either party to this Agreement.


Section 5.08Remedies Not Exclusive. No remedy specified herein shall be deemed
to be such party’s exclusive remedy, and accordingly, in addition to all of the
rights and remedies provided for in this Agreement, the parties shall have all
other rights and remedies provided to them by applicable law, rule or
regulation.






--------------------------------------------------------------------------------




Section 5.09Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


Section 5.10Entire Agreement. Except as otherwise noted herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior and contemporaneous agreements, if any,
between the parties relating to the subject matter hereof.


Section 5.11Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permitted under
applicable law, whether now or hereafter in effect and, therefore, to the extent
permitted by applicable law, the parties hereto waive any provision of
applicable law that would render any provision of this Agreement invalid or
unenforceable.


Section 5.12Section 409A. This Agreement is intended to comply with the
provisions of Section 409A and, wherever possible, shall be construed and
interpreted to ensure that any payments that may be paid, distributed provided,
reimbursed, deferred or settled under this Agreement will not be subject to any
additional taxation or premium interest under Section 409A. In the event the
parties determine that this Agreement or any payment hereunder does not comply
with the applicable provisions of Section 409A, the Company and Mr. Chadick
agree to cooperate to the fullest extent in pursuit of any available corrective
relief, as provided under the terms of Internal Revenue Service Notice 2008-113
or any corresponding subsequent guidance, from the Section 409A additional
income tax and premium interest. Notwithstanding the foregoing, Mr. Chadick
acknowledges and agrees that any and all tax liabilities of Mr. Chadick arising
from the transactions contemplated by this Agreement are his sole
responsibility, including, without limitation, any additional taxes and interest
due pursuant to Section 409A. No acceleration of payments and benefits provided
herein shall be allowed, unless permitted by Section 409A.
[Signatures appear on the following page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.


 
 
ROCKWELL COLLINS, INC.
 
By:
/s/ Martha May
 
 
Name:
Martha May
 
 
Title:
SVP, Human Resources
 
 
 
 
 
 
 
 
 
 
 
/s/ Gary R. Chadick
 
By:
Gary R. Chadick





